Los hechos están expresados en la opinión.
En Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Presentada en el Begistro de la Propiedad de Arecibo, a los efectos de la inscripción de cierta finca urbana compren-dida en la misma, la escritura de partición de bienes heredi-tarios de Don Manuel Padín Otero, otorgada por su albacea contador partidor Don José González Padín, el 28 de enero de 1917, el registrador se negó a inscribirla £< * * * por resultar de las operaciones divisorias haber en ellas menores interesados, sin que éstos se hallen legalmente representados, ni aprobadas aquéllas judicialmente, * * * ” Contra la nota del registrador, se ha interpuesto el presente recurso gu-bernativo.
Examinadas las operaciones de que se trata, se observa: 1°., que en ellas el albacea contador partidor no se limitó a dividir la herencia del testador, sino que, para cumplir su en-cargo, tuvo previamente que liquidar la sociedad de ganan-ciales que el testador tuvo constituida con su esposa, la recu-*407urente; 2°., que los menores hijos del testador y de la recia-' urente si estuvieron representados por alguien en dichas ope-raciones practicadas de tal modo, lo fueron por lá propia re-' cúrrente, y 3°., que las operaciones no se sometieron a la aprobación judicial.
Siendo esto así, es claro que debe confirmarse la nota re-currida. Nos limitaremos a -citar a Manresa, que además de exponer su opinión, resume las resoluciones de la Dirección General de los Registros sobre la materia, así:
“En muchos casos, para conocer el capital propio del difunto, que es el que ha de partirse, ha de preceder otra ope-ración: la liquidación de la sociedad conyugal y división de bienes por muerte de un cónyuge. Esta partición especial constituye un acto distinto y previo a la partición de la he-rencia. El contador, por sí sólo, no puede llevar a efecto esa liquidación y división que debe practicarse entre el cónyuge sobreviviente y los herederos del cónyuge premuerto. A lo más podría concedérsele su intervención en representación del causante o sus herederos para poder determinar, como acto previo y necesario, los bienes que entre dichos herederos debe después dividir.
“La resolución de 12 de noviembre de 1895, varias veces citada, declara en efecto, como es lógico y racional, que la li-' quidación de la sociedad conyugal y consiguiente determina-ción de las aportaciones de ambos cónyuges y de la parte de gananciales que a cada uno pertenece, son conceptos extraños y superiores a la simple facultad de hacer la partición de los bienes del testador, atribuida por lá ley en el artículo 1057 al comisario o contador.
“Esta doctrina lia tenido que repetirse por.la misma Dirección en resoluciones de 14 de marzo de 1903, 26 de febrero, 30 de abril, 25 de mayo y 5 de octubre de 1906. ’ ’
# # &
“Las de 25 de mayo y 5 de octubre de dicho año, precisan aún más. Para que sea válida la partición hecha por el. con-*408tador, es preciso que éste la practique exclusivamente por sí sólo, y que se limite a la división del caudal propio del testador. Cuando además se realiza previamente la liquidación de la so-ciedad conyugal, como este acto es extraño a su misión, no sólo es indispensable la intervención del cónyuge viudo, sino que, además, si bay herederos menores de edad, éstos deben ba-ilarse representados por un defensor, y la partición debe ser aprobada judicialmente.
“En la práctica, suele prescindirse de este requisito, cuando interviene el viudo en la liquidación, y se baila conforme en la determinación de los bienes que no le corresponden, por es-timarse que el comisario representa y defiende a su vez los in-tereses del testador. No cabe duda, sin embargo, que la doc-trina sostenida en las últimas citadas resoluciones, es perfec-tamente legal.” 7 Manresa, Código Civil Español, 632.
• Debe confirmarse la nota recurrida,

Confirmada la nota, recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.